
	
		I
		112th CONGRESS
		1st Session
		H. R. 2438
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2011
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To ensure that certain Federal employees cannot hide
		  behind immunity.
	
	
		1.Short titleThis Act may be cited as the
			 American Traveller Dignity Act of
			 2011.
		2.No
			 immunity for certain airport screening methodsNo law of the United States shall be
			 construed to confer any immunity for a Federal employee or agency or any
			 individual or entity that receives Federal funds, who subjects an individual to
			 any physical contact (including contact with any clothing the individual is
			 wearing), x-rays, or millimeter waves, or aids in the creation of or views a
			 representation of any part of an individual’s body covered by clothing as a
			 condition for such individual to be in an airport or to fly in an aircraft. The
			 preceding sentence shall apply even if the individual or the individual’s
			 parent, guardian, or any other individual gives consent.
		
